Citation Nr: 1703396	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-13 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2006 to January 2010.  This appeal comes to the Board of Veterans' Appeals (Board) by way of a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In April 2013, the Veteran submitted a VA Form 9, wherein he stated he wished to attend a hearing before a Veterans Law Judge (VLJ) at the local RO (Travel Board).  Although the Veteran also indicated he would like to attend a hearing before the VLJ in Washington, D.C, he clarified that he wished for his hearing to be conducted at the local RO.  Thereafter, the Veteran submitted a second VA Form 9 in May 2013, wherein he indicated his desire to attend a hearing before a VLJ via videoconference at the local RO.  Then, in September 2015, the Decision Review Officer at the RO indicated the Veteran no longer wished to attend his previously requested hearings.  However, in a recent November 2016 correspondence, the Veteran again reiterated his desire to attend a Board hearing at the local RO.  He has not yet been scheduled for his requested hearing.  As the RO schedules Travel Board hearings, a remand is required for that purpose.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




